Case 8:20-mj- -
j-01216-TGW Document 9-2 Filed 02/26/20 Page 1 of 4 PagelD 37

 
 
 
    
   
    

  

U.S. District Court
Middle District of Florida
Tampa Divi-.cn

  
 
 
  
  
  

GOVERNMENT EXHIBIT
Exhibit No.: — |
Case No.:

|

UNITED STATES OF AMERICA |
sft,
TAYLOR ASHLEY PARKER- |
DIPEPPE |
f
Case 8:20-mj-01216-TGW Document 9-2 Filed 02/26/20 Page 2 of 4 PagelD 38

Ama a

 
Case 8:20-mj-01216-TGW Document 9-2 Filed 02/26/20 Page 3 of 4 PagelD 39

 
HEFASCTS ARE N TON

iG NS aii: F TAT

Lf, i Mia FL

ran yy
- o> ¥ ah a a
a -
‘- : ' aad - MAN?
: Oy
h
’ , fe i | - —

Ph os rae

 
